Opinion by
Henderson, J.,
The only controverted question in this case was whether Thomas McFeely, the appellant, was a member of a firm engaged in operating a “Circle Whirl” in a park at the City of Reading. The clear and comprehensive review of the evidence by the learned trial judge on the rules for a new trial and for judgment non obstante veredicto, render it unnecessary to enter into a particular discussion of the testimony. It cannot be doubted that the plaintiff made out a prima facie case of liability. The contract entered into between the appellant and George K. Levan dated May 4, 1911, shows on its face that the appellant was the owner of a “double whirl amusement device”; that he contracted to sell a one-third interest therein to Levan; that Levan was made treasurer and manager of the business. The contract *268provides for the expense of moving the machine to the park and its erection there, for a salary to Levan and for a distribution of all the proceeds of the business. No other conclusion could be logically drawn from this agreement than that the appellant was the owner of the device; that he sold a one-third interest to Levan; that the device was to be erected and operated for the joint interest of the owners and presumptively that the distribution of the profits was to be in proportion to the interest of the owners in the business. There was oral testimony also tending to show that Thomas McFeely was the owner of that part not sold to Levan and that he was interested in the prosecution of the business. If no testimony had been offered by the defendant it could hardly be seriously contended that there was not evidence for the jury on the question of the partnership. The appellant defended on the allegation that he was the owner of a one-fourth interest only; that he held the remainder as attorney in fact for his son, C. H. McFeely, who was to be a partner with Levan in the business, and C. H. McFeely corroborated his father’s statements on that subject. The evidence thus introduced was not of such a character as to convince the jury, and the verdict was for the plaintiff under a charge which presented the issue clearly and is free from reversible error.
The assignments of error are overruled and judgment affirmed.